FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   August 1, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT


 EBRAHIM ADKINS,
               Plaintiff-Appellant,                      No. 11-3103
          v.                                   (D.C. No. 5:11-CV-03005-RDR)
 SAM CROW; G. THOMAS                                       (D. Kan.)
 VANBEBBER, Federal District Court
 Judges,
               Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


      After examining Plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Plaintiff Ebrahim Adkins appeals from the district court’s dismissal of his

civil complaint against two federal district court judges who denied relief on a

total of nine civil complaints Plaintiff filed from 2004 to 2006. The district court



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
correctly held that Plaintiff could not obtain relief from the final judgment

entered in those cases through a § 1983 or mandamus action filed in the district

court. The court also concluded that Plaintiff’s request for damages was barred

by judicial immunity because nothing in his allegations suggested any factual or

legal basis for concluding that either Defendant acted outside his judicial capacity

or in the absence of all jurisdiction in adjudicating Plaintiff’s claims.

       The district court did not err in so ruling. We therefore AFFIRM the

dismissal of Plaintiff’s complaint for substantially the same reasons stated by the

district court.


                                                ENTERED FOR THE COURT


                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-